Citation Nr: 9927673	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for neurogenic bladder secondary to cauda equina 
syndrome.

2.  Entitlement to a compensable rating for erectile 
dysfunction secondary to cauda equina syndrome.


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1992 to 
May 1997.

This matter arises from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for a neurogenic bladder and for erectile dysfunction, and 
assigned noncompensable ratings for each disability.  The 
veteran perfected an appeal regarding the noncompensable 
ratings.  Before the case was transferred to the Board, the 
RO assigned a 30 percent rating for the veteran's neurogenic 
bladder and granted special monthly compensation for loss of 
use of a creative organ.  Notwithstanding the RO's action, 
the claims for higher ratings remain in controversy as less 
than the maximum ratings have been assigned.  Thus, the Board 
will proceed with appellate review of both issues.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The veteran claims that his service-connected neurogenic 
bladder and erectile dysfunction secondary to cauda equina 
syndrome are more disabling than currently evaluated.  The 
Board finds that his claims for an increased ratings are well 
grounded, meaning plausible, and there is a further VA duty 
to assist him in developing the evidence pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1998); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  

After a preliminary review of the record, the Board concludes 
that further development is necessary to fully evaluate the 
veteran's claims.  The veteran underwent a VA medical 
examination in January 1998, which included an evaluation of 
both disabilities in question.  However, the Board finds that 
the examination was incomplete as it did not include all of 
the pertinent findings to sufficiently evaluate the 
disabilities in question.  For example, the examiner did not 
address the questions of whether the veteran has voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials and, if so, how often they must be 
changed, nor did the examiner comment on whether the veteran 
has a penile deformity with loss of erectile power.  
Moreover, the VA examiner recommended a urologic consultation 
and it appears from the record that no such referral was 
made.  Notwithstanding a July 1998 statement from the 
veteran's private urologist, there is no recent urological 
examination report in compliance with the VA examiner's 
recommendation.
The Board also notes that the RO indicated that it rated the 
veteran's neurogenic bladder under 38 C.F.R. § 4.115b, 
Diagnostic Code 7542, on the basis of voiding dysfunction, 
but voiding dysfunction criteria includes 20 and 40 percent 
but not a 30 percent rating.  In assigning the 30 percent 
rating and noting a history of self catheterization, the RO 
apparently rated the disability on the basis of obstructive 
voiding (e.g., urinary retention requiring intermittent or 
continuous catheterization.) The RO should clarify the basis 
for the current 30 percent rating for the veteran's 
neurogenic bladder.
The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected his appeal of an initial rating, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether a rating in excess of 30 
percent for neurogenic bladder, or a compensable rating for 
erectile dysfunction is warranted from the effective date of 
the allowance.  Id at 126. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
VA examination with a urologist as 
recommended in January 1998, to ascertain 
the current severity of his neurogenic 
bladder and erectile dysfunction.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests deemed 
medically advisable should be 
accomplished.  The examiner should 
clearly report the residual disability 
involving the veteran's bladder with 
special attention to any voiding 
dysfunction and how it is manifested 
(e.g., whether the veteran has voiding 
dysfunction requiring the use of an 
appliance or the wearing of absorbent 
materials and, if so, how often they must 
be changed).  The urologist should 
specifically note whether the veteran's 
neurogenic bladder is manifested by 
urinary retention requiring intermittent 
or continuous catheterization.  The 
examiner should also evaluate the 
veteran's erectile dysfunction, noting 
any penile deformity and loss of erectile 
power that may be present. 

2.  After the development requested above 
has been completed, the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 30 percent for 
neurogenic bladder and a compensable 
rating for erectile dysfunction.  The RO 
should clarify the basis for the current 
30 percent rating for the veteran's 
neurogenic bladder (e.g., whether on the 
basis of voiding dysfunction or 
obstructive voiding).  The RO should must 
also consider the application of "staged 
ratings" if indicated based upon the 
facts found during the time period in 
question (Fenderson v. West, 12 Vet. App. 
119 (1999)).  If any part of the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, which explains the 
reasons for the denial of the benefit 
sought, and they should be given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action. 



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






